         Case NV/2:18-cv-02397 Document 3 Filed 01/04/19 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: VOLKSWAGEN "CLEAN DIESEL"
MARKETING, SALES PRACTICES, AND
PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2672



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −147)



On December 8, 2015, the Panel transferred 56 civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See 148 F.Supp.3d 1367 (J.P.M.L. 2015). Since that time, 1,546 additional
action(s) have been transferred to the Northern District of California. With the consent of that court,
all such actions have been assigned to the Honorable Charles R. Breyer.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Breyer.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of December 8, 2015, and, with the
consent of that court, assigned to the Honorable Charles R. Breyer.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



   Jan 04, 2019                                        FOR THE PANEL:



                                                       Jeffery N. Lüthi
                                                       Clerk of the Panel
        Case NV/2:18-cv-02397 Document 3 Filed 01/04/19 Page 2 of 2




IN RE: VOLKSWAGEN "CLEAN DIESEL"
MARKETING, SALES PRACTICES, AND
PRODUCTS LIABILITY LITIGATION                                             MDL No. 2672



                   SCHEDULE CTO−147 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


NEVADA

  NV          2       18−02397     Tseng v. Volkswagen Group of America, Inc. et al
